 

Exhibit 10.2

 

 

FIRST SUPPLEMENT AND AMENDMENT TO LEASE CONTRACT

 

NOW COMES the PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY (hereinafter referred
to as the “LANDLORD”) and OCULAR SCIENCES PUERTO RICO, INC. (hereinafter
referred to as the “TENANT”) and agree to further supplement and amend a certain
Lease Contract entered into by them on November 6, 2003, (hereinafter referred
to as the “Contract”) covering certain landsite and buildings located at JUANA
DIAZ, Puerto Rico, therein identified as Project No. S-1501-0-97, hereinafter
referred to as the “Original Premises”), in the following aspects:

 

LANDLORD is the owner of Project No. S-1501-0-97, previously leased to TENANT
for its manufacturing activities, (hereinafter referred as the “ORIGINAL
PREMISES”). LANDLORD authorizes Tenant to construct a 62,275 square feet
extension to the Original Premises for the use of TENANT, (hereinafter referred
as the “NEW EXTENSION”). Upon completion of the NEW EXTENSION, a description
thereof shall be included through a supplement and amendment to this Contract.

 

In consideration of the foregoing premises, the parties herein agree to
condition the lease of the exiting project and of the NEW EXTENSION to the
following terms and conditions:

 

ONE: The NEW EXTENSION, as well as the ORIGINAL PREMISES, shall be used and
occupied exclusively in the manufacture, packaging and distribution of soft
contact lenses and related products (SIC.#3851).

 

TWO: Tenant shall hold the Premises for a period of fifteen (15) years.

 

THREE: The rent for the NEW EXTENSION shall commence on the first day of the
month following the actual payment by Landlord to Tenant of the construction
reimbursement amount. The rental rate for the NEW EXTENSION shall be $4.75 per
square feet per annum. The rental rate for the ORIGINAL FACILITIES (S-1501-0-97)
shall remain at $3.70 per square feet per annum until February 28, 2011.
Thereafter the rental rate for the ORIGINAL PREMISES shall be $4.25 per square
feet per annum until the expiration of the term of the Lease Contract, as
amended.

 



--------------------------------------------------------------------------------

FOUR: The rental rate for the NEW EXTENSION is based on an estimated
construction cost. In the event that after the final works are performed, if the
final construction cost results less than the estimated construction cost
Landlord will adjust the rental rate, depending on the actual costs incurred to
complete the construction project.

 

FIVE: TENANT will obtain the necessary permits from the concerned government
agencies for the construction of this extension. Plans and specifications of
said construction shall be the responsibility of Tenant and shall be submitted
to Landlord’s Engineering Office for its evaluation and approval.

 

SIX: Landlord shall have the right to supervise the construction project in
coordination with Tenant.

 

SEVEN: Landlord shall reimburse Tenant for the construction of the new extension
after the final certification of the corresponding offices of our Infrastructure
Development Area, an amount not to exceed $2,975,000.00. If the final
construction costs exceeds the aforementioned cost, Tenant will not be
reimbursed or compensated for said excess.

 

EIGHT: Construction cost shall include basic design fees as per rates of the
Professional Engineers and Surveyors Association of Puerto Rico. All works are
to be done by local firms authorized to work under the Laws and Regulations of
Puerto Rico.

 

NINE: Tenant hereby acknowledges and accepts that Landlord has incurred in
certain expenses related to the requested NEW EXTENSION. Should the proposed
construction of the NEW EXTENSION be cancelled by Tenant the following expenses
incurred by Landlord shall be reimbursed by Tenant upon presentation of adequate
evidence:

 

  a. Soil Studies

 

  b. Designing Fees

 

  c. Other related construction cost

 

  d. Survey

 

TEN: It is hereby agreed and understood that the completion of minor details of
construction or the correction of certain defects which do not impede occupancy
or other activities related to the installation of machinery and equipment and
the initiation of industrial operations in the NEW EXTENSION, shall in no way
affect the date of completion of construction.

 

2



--------------------------------------------------------------------------------

ELEVEN: In the event that TENANT decides to cease operations in Puerto Rico,
prior to the termination of the Lease Contract, TENANT shall reimburse LANDLORD
for the unamortized portion of the Construction Costs, which will be amortized
on a straight the line basis over a period of fifteen (15) years.

 

TWELVE: Should this construction project be cancelled prior to completion,
TENANT will reimburse to LANDLORD the design fees and any other costs incurred
subject to the presentation by LANDLORD of adequate evidence to the effect that
the corresponding expenses were made.

 

THIRTEEN: Any special facilities including but not limited to landscaping, shall
be at TENANT’s own cost and expense.

 

FOURTEEN: Landlord will permit Tenant the use of Lots 17 & 18 of L-384-0-80 free
of charge. Said lots will be used exclusively as employee and visitors parking
area. Tenant will construct said parking area at their own cost and expense, in
coordination with Landlord’s Engineering Office.

 

FIFTEEN: TENANT’s parent Company shall guarantee the agreements set forth in
this amendment to the Lease Contract.

 

SIXTEEN: This Supplement and Amendment to the Lease Contract is subject to the
approval of LANDLORD’s Board of Directors.

 

SEVENTEEN: The Lease Contract of Project S-1501-0-97 shall be amended to include
the new extension and shall be executed between TENANT and LANDLORD setting
forth the terms and conditions under which the new extension will be
constructed. All of the other terms of the original Contract shall remain in all
its effect.

 

EIGHTEEN: Simultaneously herewith TENANT shall deposit with LANDLORD the amount
of $35,496.75 in Certified Check.

 

This deposit shall guarantee the compliance by TENANT of its obligations, under
this Contract, particularly, but not limited to, the payment of rent, the
compliance of the environmental clauses herein included and the return of the
Premises in proper condition at the termination of this Lease. On said
termination, if TENANT is not in default of any of the terms and conditions of
this Contract, LANDLORD will return to TENANT the sum of money, if any, held
pursuant to this provision, after LANDLORD’s

 

3



--------------------------------------------------------------------------------

$26,000,000.00, installed in the Premises and that TENANT is currently employing
a minimum of one hundred eighteen (180) production workers, (Payroll
$4,256,328.00).

 

The aforementioned levels of capitalization, machinery and equipment and
employment herein required are not in addition to those required in the previous
lease contract; and shall be maintained throughout the term of this Lease or any
extension thereof.

 

TWENTY: “Upon completion of the construction of the Extension, Landlord shall
describe said Extension and said description shall be included and made part of
this Supplement and Amendment to Lease Contract.”

 

TWENTYONE: All notices, demands, approvals, consents and/or communications
herein required or permitted shall be in writing. If by mail should be certified
and to the following addresses; to LANDLORD: P. O. BOX 362350, SAN JUAN, PUERTO
RICO 00936-2350. To TENANT: Mr. Fernando Torre, General Manager Ocular Science
Puerto Rico, Inc., 500 Carr. 584, Lot 7, Amuelas Industrial Park, Juana Diaz,
P.R. 00795.

 

IN WITNESS WHEREOF, LANDLORD and TENANT have respectively signed upon proper
authority this Lease, this 30 day of December, 2003.

 

PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY S.S. #66-0292871 BY:   LOGO
[g28701img1.jpg]    

Illegible

OCULAR SCIENCES PUERTO RICO, INC. SSP #66-0610667 BY:   LOGO [g28701img2.jpg]

 